Citation Nr: 0534150	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for hepatitis.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which determined that new and material 
evidence had not been obtained to reopen the veteran's claims 
of entitlement to service connection for hepatitis and 
residuals of a left ankle fracture.


FINDINGS OF FACT

1.  The Board denied service connection for hepatitis and 
residuals of a left ankle fracture in a May 1990 decision.  
The veteran appealed to the US Court of Appeals for Veterans 
Claims (formerly the US Court of Veterans Appeals), which 
denied the appeal in September 1990 for lack of jurisdiction.  

2.  Evidence related to hepatitis obtained since the Board's 
May 1990 decision does not relate to an unestablished fact 
necessary to substantiate the claim, is duplicative and/or 
cumulative, and does not raise a reasonable possibility of 
substantiating the claim.

3.  Evidence related to residuals of a left ankle fracture 
obtained since the Board's May 1990 decision relates to an 
unestablished fact necessary to substantiate the claim, is 
not duplicative and/or cumulative, and raises a reasonable 
possibility of substantiating the claim.   

4.  The veteran does not have a chronic left ankle 
disability.






CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for hepatitis in May 1990 is not new and 
material. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

2.  Evidence received since the Board denied entitlement to 
service connection for residuals of a left ankle fracture in 
May 1990 is new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).
  
3.  The May 1990 decision of the Board denying the veteran's 
claim of entitlement to service connection for hepatitis is 
final and the claim is not reopened.  38 U.S.C.A. § 7104 
(West 2002).

4.  The claim of entitlement to service connection for 
residuals of a left ankle fracture is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002).

5.  A chronic left ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in August and September 2003, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was given VCAA notice in August and 
September 2003, prior to the November 2003 AOJ decision here 
on appeal.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board, even though he declined 
to do so.  In his March 2004 substantive appeal to the Board, 
the veteran requested that VA collect all medical records 
related to the veteran's in-service injury.  In its 1990 
decision, the Board found that the veteran's service medical 
records, including his hospitalization records from the 
applicable period, were unavailable because they were 
destroyed in a fire at the National Personnel Records Center 
in 1973.  As alternate evidence of the veteran's injury, the 
RO acquired the veteran's sick/morning reports from 1956.  
The veteran was notified of those efforts and of the 
unavailability of his service medical records before final 
action was taken on his claim.  There is no new evidence 
suggesting that the veteran's service medical records might 
be obtained from alternative sources.  Therefore, the Board 
finds that VA has fulfilled its duty towards the veteran in 
relation to those records.  See 38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2) (stating that efforts to obtain evidence 
on behalf of a veteran should continue until it is reasonably 
certain that the records do not exist or that further efforts 
to obtain them would be futile, including cases in which a 
federal agency advises VA that the requested records do not 
exist).  Consequently, it appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file.  

The Board finds that VA is not required to order a medical 
examination to resolve the veteran's claim for service 
connection for hepatitis or residuals of a left ankle 
fracture.  In his substantive appeal to the Board, the 
veteran requested that VA schedule an examination to 
ascertain whether the veteran has a current disability.  VA 
is required to order a medical examination if the evidence on 
record is insufficient to decide the claim but otherwise 
indicates that the veteran has a disability, that he/she 
experienced an in-service event, injury, or disease, and that 
the disability may be associated with the demonstrated event, 
injury, or disease.  See 38 C.F.R. § 3.159(c)(4).  Because 
there is no evidence that the veteran has a current chronic 
disability, an examination is not necessary to resolve the 
veteran's claim; the evidence only contains one indication 
that the veteran complained of ankle pain and no indications 
that he complained of hepatitis.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

New and Material

In May 1990, the Board denied entitlement to service 
connection for hepatitis and residuals of a left ankle 
fracture.  The Board found that, although the medical 
evidence revealed that the veteran had hepatitis in the past, 
the veteran was not a chronic carrier of hepatitis at the 
time of the Board's decision.  The Board also found that 
there was no evidence that the veteran sustained a left ankle 
injury in service and that the veteran's medical records from 
that period had been destroyed in a fire.  The veteran 
appealed that decision, but the United States Court of 
Appeals for Veterans Claims denied the appeal for lack of 
jurisdiction.  Therefore, the Board's decision is final.  See 
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100.

Although a claim previously disallowed by the Board cannot be 
reopened on the same factual basis, if new and material 
evidence is presented or secured with respect to such a 
claim, VA must reopen and review the evidence.  See 38 
U.S.C.A. §§ 5108, 7104(b).  New evidence is evidence that was 
not previously before agency decisionmakers.  Material 
evidence is evidence that, by itself or when considered with 
evidence previously on the record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant of 
evidence that was on the record at the time of the initial 
denial of the claim, and must raise a reasonable possibility 
of substantiating the claim.  See 38 C.F.R. § 3.156(a).  The 
credibility of evidence is presumed when determining whether 
it is new and material.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

At the time of the Board's May 1990 decision, the record 
included:  a December 1956 separation examination, which 
contained no indication that the veteran complained of a left 
ankle injury or hepatitis when he was discharged from 
service; morning reports, which showed that the veteran was 
hospitalized for undisclosed reasons from October 3 to 
November 2, 1956, the period in which the veteran alleges he 
sustained his injury; VA medical records from October 1986 to 
March 1990, which contain no reference to treatment for 
hepatitis or a left ankle disability; a September 1988 RO 
rating decision, which found that the veteran's service 
medical records for the applicable period had been destroyed 
in a 1973 fire at the National Personnel Records Center; a 
hearing transcript from July 1989, in which the veteran 
described his in-service and post-service treatment for his 
alleged in-service injury, a comminuted fracture of his left 
leg; and memoranda summarizing the results of the veteran's 
1986 hepatitis screen, in which a VA physician opined that, 
given the presence of hepatitis A antigens and hepatitis B 
antibodies and the absence of hepatitis B surface antigens in 
the veteran's blood, the veteran had hepatitis B in the past 
but was not a chronic carrier of the virus.  The record 
contained no medical evidence that the veteran complained of 
or was treated for residual effects of hepatitis or a left 
ankle fracture.  Therefore, the claims were denied by the 
Board.

Since the Board's May 1990 decision, the veteran submitted 
additional evidence.  It includes medical treatment records 
from November 2001 to September 2003, which indicated that in 
November 2001 the veteran was treated for gout, tenderness, 
and arthralgia in his left ankle.  The veteran also submitted 
a report from a November 1986 x-ray, which showed that the 
veteran had a metallic screw in his fibula and some 
flattening of the head of the talus.  The VA examiner stated 
that the screw demonstrated a previous fracture that healed 
without deformity, and the flattening of the talus revealed 
that the veteran had a congenital condition.  Finally, the 
veteran submitted additional information about the potential 
location of his records and further explained the nature of 
his alleged in-service accident.  

The submitted evidence does not contain new and material 
evidence related to hepatitis.  Although new in the sense 
that it was not previously of record, the evidence is 
redundant of that which was of record at the time of the 
Board's 1990 decision.  The Board did not reject the finding 
that the veteran had hepatitis sometime before 1986, but it 
did not grant service connection because the evidence did not 
demonstrate that the veteran had a chronic disability related 
to hepatitis.  The evidence submitted since that decision 
does not relate to that unestablished fact because it does 
not suggest that the veteran is a chronic carrier of the 
hepatitis virus; it does not indicate that the veteran 
complained of or was treated for hepatitis.  Consequently, 
the additional evidence does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim, does 
not raise a reasonable possibility of substantiating the 
claim, and is not new and material.  As in the record before 
the Board in 1990, there is no evidence of record of a 
current disability.  Hence, the claim is not be reopened.  

Given the evidence as outlined above, the Board finds that 
the report of the veteran's 1986 x-ray is new and material.  
The results were not before the Board in May 1990 and relate 
to an unestablished fact, whether the veteran sustained a 
left ankle injury.  This evidence, considered in conjunction 
with the veteran's absence from service in October and 
November 1956, lends credence to the veteran's assertions 
that he sustained an ankle injury when he fell from a tree 
while stringing wire.  The Board finds that this evidence 
bears directly and substantially upon the issue at hand 
because, when resolving all reasonable doubt in the veteran's 
favor, it shows a possible in-service injury.  The evidence 
is not duplicative and/or cumulative and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. Thus, the new and material evidence is a 
sufficient basis upon which to reopen the claim of 
entitlement to service connection for residuals of a left 
ankle fracture and, as such, the appeal is granted to that 
extent only.  The merits of the claim will be discussed 
below.

Service Connection 

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; C.F.R. § 3.303(a).  When considering whether to 
grant service connection for a disability, VA shall consider 
all information and lay and medical evidence of record in a 
case.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection is established by showing that the veteran 
sustained a service injury or disease, that the veteran 
developed a chronic disability, and that the service injury 
or disease proximately resulted in the disability.  See, 
e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999).  If 
there is insufficient evidence that a chronic condition 
developed during service or an applicable presumptive period, 
then a showing of a continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 497 (1997).  
Service connection may be granted on the basis of a diagnosis 
after discharge when all the evidence, including that 
pertinent to service, establishes that the injury or disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).  
Because these elements frequently involve medical 
determinations outside the range of common experience or 
common knowledge, medical evidence is generally required to 
demonstrate that the veteran has a current diagnosis of a 
disability and that there is a connection either between the 
veteran's service and that disability or between the 
veteran's symptomatology and that disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Savage, 10 Vet. 
App. at 495-498 (1997).  

The Board notes that it is the defined and consistently 
applied policy of VA that if a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point after a careful consideration of all procurable 
and assembled data, such doubt will be resolved in favor of 
the claimant.  Reasonable doubt means that there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
Reasonable doubt must be within the range of probability and 
not pure speculation or remote possibility.  See U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Even if, for the sake of argument, the Board resolved all 
reasonable doubt regarding the veteran's in-service injury in 
favor of the veteran and found that the injury shown in the 
1986 x-ray occurred during service, there is no medical 
evidence that the veteran has a current chronic disability 
that could be connected to that injury.  The veteran's 1956 
discharge examination does not indicate that he complained of 
any residual effects from his injury and he did not pursue 
medical assistance in relation to his left ankle until he 
sought an x-ray in 1986 to support his claim for 
compensation.  The veteran first sought treatment for a left 
ankle disease in November 2001, when he complained of gout 
and arthralgia in his left ankle.  There is no medical 
evidence linking that 2001 complaint to his previous 
fracture; although the veteran asserts that the treatment is 
related to his alleged 1956 injury, his statements, standing 
alone, cannot establish that relationship because there is no 
evidence that the veteran has the medical training required 
to make that assessment.  See Espiritu, 2 Vet. App. at 495 
(stating that laypersons are not competent to offer medical 
opinions).  Furthermore, given that the disease manifest in 
2001 did not arise until more than forty years after service, 
the treatment is too far removed in time to indicate ongoing 
symptomatology of a left ankle disability.  Therefore, 
because the evidence does not support a finding that the 
veteran has a chronic left ankle disability, the veteran's 
claim for service connection for residuals of a left ankle 
fracture must be denied.

Although the RO formerly denied the veteran's left ankle 
appeal on the ground that new and material evidence had not 
been received to reopen the claim, the RO reviewed all of the 
evidence of record and, in effect, denied the claim on the 
merits.  Thus, the veteran is not prejudiced by the Board's 
reopening and denying on the merits.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).




ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for hepatitis is not 
reopened.

New and material evidence having been received, the claim of 
entitlement to service connection for residuals of a left 
ankle fracture is reopened.

Service connection for residuals of a left ankle fracture is 
denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


